Case 4:19-cv-00051-ALM-KPJ Document 12 Filed 02/06/19 Page 1 of 2 PageID #: 271




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

    LURACO HEALTH & BEAUTY, LLC,                   §
                                                   §
                  Plaintiff,                       §
                                                   §
    v.                                             §
                                                   §
    VU TRAN; NGA VO; LUCY SAM’S SPA                §
    & NAIL SUPPLY, INC.; BURRY                     §
    COSMETIC, INC.; SAM’S SPA SUPPLY,              §   CASE NO. 4:19-CV-51-ALM-KPJ
    INC.; SAM’S NAIL SUPPLY INC.;                  §
    SAM’S NAIL SUPPLY SAN ANTONIO,                 §
    INC.; SAM-SPA HOLDING CO., INC.;               §
    GTP INTERNATIONAL CORP.; and                   §
    XUYEN CHAU LUC MFG. – TRADING                  §
    CO., LTD.,                                     §
                                                   §
                  Defendants.                      §

                                           ORDER

          Before the Court is Plaintiff Luraco Health & Beauty, LLC’s (“Plaintiff”) Agreed

   Motion to Change Case Style (the “Motion”) (Dkt. 9), wherein Plaintiff seeks to amend the

   case style to accurately name all defendants and to amend the complaint accordingly. See

   id. Specifically, the Motion represents that Defendant Lucy Sam’s Spa & Nail Supply,

   Inc., is mistakenly listed as “Lucy Sam’s Spa Supply Inc.” The Motion further

   represents that although Defendants have not yet been served, they have agreed to waive

   service and have also agreed to restyle the case as requested by Plaintiff. Id. Upon

   consideration, the Court finds the Motion (Dkt. 9) is GRANTED.

          IT IS THEREFORE ORDERED that the Clerk of Court is directed to restyle the

   case and amend the docket as set forth above.
    Case 4:19-cv-00051-ALM-KPJ Document 12 Filed 02/06/19 Page 2 of 2 PageID #: 272




              IT IS FURTHER ORDERED that Plaintiff’s First Amended Complaint (Dkt.11) is
.      deemed filed as of January 30, 2019.

           IT IS FINALLY ORDERED that Plaintiff shall file proof of Defendants’ waiver of

       service within thirty (30) days of this Order, or notify the Court of the reason for any delay.

              IT IS SO ORDERED.

              SIGNED this 6th day of February, 2019.

                         .


                                                     ____________________________________
                                                     KIMBERLY C. PRIEST JOHNSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                     2
